Exhibit 10.2
ALLIED WORLD ASSURANCE COMPANY (U.S.) INC.
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Effective as of April 1, 2008)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page    
 
        Article 1  
Definitions
    1      
 
        Article 2  
Selection and Enrollment
    6      
 
        Article 3  
Deferral of Compensation
    7      
 
        Article 4  
Employer Contributions
    9      
 
        Article 5  
Short-Term Payout and Unforeseeable Financial Emergencies
    11      
 
        Article 6  
Benefit Distributions
    11      
 
        Article 7  
Forfeiture
    13      
 
        Article 8  
Beneficiary Designation
    13      
 
        Article 9  
Leave of Absence
    14      
 
        Article 10  
Termination, Amendment and Modification
    14      
 
        Article 11  
Administration
    15      
 
        Article 12  
Claims Procedures
    16      
 
        Article 13  
Trust
    17      
 
        Article 14  
Miscellaneous
    17  

 



--------------------------------------------------------------------------------



 



ALLIED WORLD ASSURANCE COMPANY (U.S.) INC.
AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Purpose
          The purpose of the Allied World Assurance Company (U.S.) Inc. Amended
and Restated Supplemental Executive Retirement Plan is to provide specified
Benefits to a select group of senior management who contribute materially to the
continued growth, development and future business success of Allied World
Assurance Company (U.S.) Inc., a Delaware corporation, or its Affiliates. The
Plan is intended to comply with Section 409A and shall be interpreted and
administered, as necessary, to comply with such provisions. The Plan is also
intended to permit Affiliates (as defined below) of Allied World Assurance
Company (U.S.) Inc. to provide benefits to eligible Participants (as defined
below) under one supplemental executive retirement plan. Accordingly, effective
as of January 1, 2005, the Newmarket Underwriters Insurance Company Supplemental
Executive Retirement Plan (the “NUIC SERP”) and the Allied World Assurance
Company, Ltd Supplemental Executive Retirement Plan (the “AWAC SERP”) have been
combined with and merged into the Plan, and the NUIC SERP and AWAC SERP have
ceased to be operative as of such date. The trusts under the NUIC SERP and AWAC
SERP have been transferred to the Trust (as defined below) under the Plan.
Article 1
Definitions
          Unless otherwise clearly apparent from the context, the following
phrases and terms shall have the meanings indicated:
          1.1 “Account” shall mean, with respect to a Participant, any or all of
a Participant’s Deferral Account or Employer Contribution Account.
          1.2 “Affiliates” shall mean an affiliate within the meaning of
Rule 12b-2 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).
          1.3 “Annual Deferral Amount” shall mean for any Plan Year the portion
of a Participant’s Earnings that is deferred pursuant to Article 3.
          1.4 “Annual Installment Method” shall mean a method of distributing
the balance in a Participant’s Account wherein such balance is distributed in
annual installments up to ten years, as elected by the Participant (the
“Installment Period”). The amount of each annual installment shall be computed
as follows: the amount of each annual installment shall equal (i) the vested
balance in the Account, as of the Measurement Date immediately preceding the
date the installment is paid, divided by (ii) the number of years remaining in
the Installment Period. For purposes hereof, “Measurement Date” shall mean the
first day of the month next preceding the date on which the annual installment
is paid or such other date (determined by the Committee) as of which the vested
balance in an Account is determined, provided, that in no event shall the amount
of any annual installment exceed the vested balance in the Participant’s Account
as of the date on which any such installment is paid.

 



--------------------------------------------------------------------------------



 



          1.5 “Appeals Committee” shall mean the committee designated to hear
appeals pursuant to Section 12.3.
          1.6 “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated in accordance with Article 8, that are entitled to
receive Benefits upon the death of a Participant.
          1.7 “Beneficiary Designation Form” shall mean the form established
from time to time by the Committee that a Participant completes, signs and
returns to the Committee to designate one or more Beneficiaries.
          1.8 “Benefit” or “Benefits” shall mean the vested balance of a
Participant’s Account payable under the Plan.
          1.9 “Board” shall mean the board of directors of the Company.
          1.10 “Change in Control” shall mean and be deemed to occur if:
          (a) any “person” (as such term is defined in Section 3(a)(9) and as
used in Sections 13(d) and 14(d) of the Exchange Act), excluding the Parent
Company or any or its subsidiaries, a trustee or any fiduciary holding
securities under an employee benefit plan of the Parent Company or any of its
subsidiaries, an underwriter temporarily holding securities pursuant to an
offering of such securities or a corporation owned, directly or indirectly, by
shareholders of Parent Company in substantially the same proportion as their
ownership of Parent Company, is or becomes the “beneficial owner” as defined in
Rule 13d-3 under the Exchange Act, directly or indirectly, of securities of
Parent Company representing 50% or more of the combined voting power of Parent
Company’s then outstanding securities (“Voting Securities”);
          (b) during any period of not more than twelve months, individuals who
constitute the Board of Parent Company as of the beginning of the period and any
new director (other than a director designated by a person who has entered into
an agreement with Parent Company to effect a transaction described in paragraphs
(a) or (c) of this Section 1.10) whose election by the Board or nomination for
election by Parent Company’s shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at such time or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof;
          (c) the consummation of a merger, consolidation, amalgamation or
reorganization of the Parent Company or a court of competent jurisdiction
approves a scheme of arrangement of Parent Company, other than a merger,
consolidation, amalgamation, reorganization or scheme of arrangement which would
result in the Voting Securities of Parent Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into Voting Securities of the surviving entity) at least 50% of the
combined voting power of the Voting Securities of Parent Company or such
surviving entity outstanding immediately after such merger, consolidation,
amalgamation, reorganization or scheme of arrangement;

- 2 -



--------------------------------------------------------------------------------



 



          (d) the sale or disposition by Parent Company of all or substantially
all of its assets, provided that assets representing at least 40% of the total
gross fair market value of all of the Parent Company’s assets immediately before
such sale are acquired by one person or several persons acting as a group (as
provided in Treasury Regulation § 1.409A-3(i)(5)(v)(B)).
          (e) with respect to any Employer, a Change in Control would occur
applying the rules in clause (a) hereof as if such Employer were the Parent
Company, which Change in Control shall apply only to Employees of any such
Employer; or
          (f) with respect to any Employer, the sale or disposition by such
Employer to an unrelated party of all or substantially all of its assets, which
Change in Control shall apply only to Employees of any such Employer.
          1.11 “Claimant” shall have the meaning set forth in Section 12.1.
          1.12 “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          1.13 “Committee” shall mean the committee designated to administer the
Plan as described in Article 11.
          1.14 “Company” shall mean Allied World Assurance Company (U.S.) Inc.
and any successor to all or substantially all of the Company’s assets or
business.
          1.15 “Deferral Account” shall mean, with respect to any Participant,
an account to which shall be credited the Participant’s Annual Deferral Amounts,
and any income, gains and losses attributable thereto, less any amounts
distributed to the Participant or his Beneficiary that relate to such Deferral
Account. The Deferral Account balance shall be a bookkeeping entry only and
shall be utilized solely for the measurement and determination of the amounts to
be paid to a Participant or his Beneficiary pursuant to the Plan.
          1.16 “Disability” or “Disabled” shall mean, with respect to any
Participant, an inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. The Participant shall be deemed Disabled if
determined to be (i) totally disabled by the Social Security Administration or
(ii) disabled under a Company sponsored disability insurance program, provided
such program’s definition of disability complies with Section 409A.
          1.17 “Distribution Event” shall mean the earlier of a Participant’s
Retirement, Disability, Termination of Employment, death or a Change in Control,
the occurrence of which entitles the Participant (or his Beneficiary, as the
case may be) to Benefits in accordance with Article 6.
          1.18 “Domestic Partner” shall mean a person who has formed a domestic
partnership with a Participant where such partnership has been in existence
throughout the one-year period ending on the earlier of the Participant’s date
of death or the date distribution of his

- 3 -



--------------------------------------------------------------------------------



 



Benefits commences. A domestic partnership is: (i) a relationship between two
adults of the same or opposite gender, which includes residing together and
being jointly responsible for each other’s common welfare and financial
obligations, where the Participant has attested to meeting certain criteria for
domestic partnership as determined from time to time by the Committee in
accordance with applicable law; or (ii) a domestic partnership that has been
registered with a governmental entity pursuant to State or local law authorizing
such registration.
          1.19 “Earnings” means the payments expressed in monetary terms and
paid (directly or indirectly) to the Participant by the Employer of any wages,
salary or leave pay up to a maximum of $600,000 ($200,000 per year for years
ending prior to January 1, 2008) or such higher maximum per year as the Employer
shall in its absolute discretion determine, but does not include any of the
following: (i) any fee or commission; or (ii) any bonus, including payments from
a profit-sharing scheme, housing benefit, cost of living allowance or other
perquisite paid to a Participant; or (iii) overtime payments, severance
payments, retirement or long-service recognition payments or health insurance
premiums.
          1.20 “Election Form” shall mean the form established from time to time
by the Committee for Participants to make elections under the Plan. A
Participant must complete and submit a new Election Form for each Plan Year in
which a Participant elects to defer a portion of his Earnings and indicate the
form and time at which amounts deferred during such Plan Year are to be
distributed. The Subsequent Election Limitations applies independently to each
such Election Form.
          1.21 “Employee” shall mean a person who is subject to U.S. income tax
and is an employee of any Employer.
          1.22 “Employer” shall mean the Company or any Affiliate of the Company
that has been selected by the Company to participate in the Plan.
          1.23 “Employer Contribution” means the amount the Employer contributes
to the Plan pursuant to Section 4.1 hereof for each Plan Year.
          1.24 “Employer Contribution Account” shall mean, with respect to any
Participant, an account to which shall be credited the Employer Contributions
pursuant to Section 4.1, and any income, gains and losses attributable thereto,
less any amounts distributed to the Participant or his Beneficiary that relate
to such Account. The Employer Contribution Account balance shall be a
bookkeeping entry only and shall be utilized solely for the measurement and
determination of the amounts to be paid to a Participant or his Beneficiary.
          1.25 “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as it may be amended from time to time.
          1.26 “Key Employee” shall mean an Employee treated as a “specified
employee” under Code Section 409A(a)(2)(B)(i), i.e., a key employee of the
Company or its Affiliates (as defined in Code Section 416(i) without regard to
paragraph (5) thereof), which is defined as an employee who, at any time during
the year, is (i) an officer of the Company or an Affiliate having annual
compensation in excess of $130,000 (indexed), (ii) a five percent owner

- 4 -



--------------------------------------------------------------------------------



 



of the Parent Company, or (iii) a one percent owner of the Parent Company having
annual compensation of more than $150,000. For purposes of clause (i), no more
than 50 employees (or, if lesser, the greater of three or ten percent of the
employees) shall be treated as officers. The Committee shall determine which
Employees shall be deemed Key Employees using December 31st as an identification
date.
          1.27 “Key Employee Limitation” shall mean the following limitation,
which is intended to comply with Section 409A. Notwithstanding any Election Form
to the contrary, distribution of the Benefit payable by reason of a
Participant’s Termination of Employment or Retirement to a Participant who is a
Key Employee shall not be made before six months after such separation from
service (or, if earlier, the Participant’s date of death). At the end of such
six-month period, payments that would have been payable but for the Key Employee
Limitation shall be paid in lump sum on the first day of the seventh month
following the Participant’s Termination of Employment or Retirement and
remaining payments shall commence as indicated on the relevant Election Forms.
          1.28 “Parent Company” shall mean Allied World Assurance Company
Holdings, Ltd and any successor to all or substantially all of its assets or
business.
          1.29 “Participant” shall mean any Employee (i) who is selected to
participate in the Plan, (ii) who timely submits a signed Election Form to the
Committee, and (iii) who commences participation in the Plan. A spouse or former
spouse of a Participant shall not be treated as a Participant or have an Account
balance, even if such spouse or former spouse has an interest in the
Participant’s Benefits as a result of applicable law or property settlements
resulting from legal separation, divorce or dissolution of the domestic
partnership.
          1.30 “Plan” shall mean the Allied World Assurance Company (U.S.) Inc.
Amended and Restated Supplemental Executive Retirement Plan, which shall be
evidenced by this instrument, as it may be amended from time to time.
          1.31 “Plan Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.
          1.32 “Retirement”, “Retire(s)”, “Retiring” or “Retired” shall mean,
with respect to an Employee, a voluntary severance from employment from any
Employers participating in the Plan (for any reason other than a leave of
absence, death or Disability) on or after the attainment of age sixty five (65);
provided that in order for Retirement to be a Distribution Event such severance
from employment must also constitute a Separation from Service.
          1.33 “Section 409A” shall mean Code Section 409A and Treasury
regulations and guidance promulgated thereunder, as the same may be amended from
time to time, and any successor statute to such section of the Code.
          1.34 “Separation from Service” shall mean, as set forth in Treasury
Regulation 1.409A-1(h), a termination of employment after which the Employee and
each Employer of such Employee reasonably anticipate that the level of bona fide
services the Employee would perform after the date of such Termination of
Employment (whether as an employee or as an independent

- 5 -



--------------------------------------------------------------------------------



 



contractor) would permanently decrease to less than 50 percent (50%) of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the applicable Employer if the Employee has been
providing services to such Employer less than 36 months).
          1.35 “Short-Term Payout” shall mean the Benefit set forth in
Section 5.1.
          1.36 “Subsequent Election Limitations” shall mean the following
limitations applicable to any Participant’s subsequent election to delay receipt
of Benefits or to change the form of such payment: (i) such election may not
take effect until at least 12 months after the date on which the election is
made; (ii) with respect to an election related to Benefits payable for reasons
other than death, Disability or Unforeseeable Emergency, no payments specified
in a subsequent election may be made during the five-year period commencing on
the date distribution of benefits would have commenced but for such subsequent
election; and (iii) with respect to a subsequent election related to Benefits
payable pursuant to a fixed schedule or payable at a specified time, such
election may not be made less than 12 months prior to the date of the first
scheduled payment. For purposes hereof, installment payments shall be treated as
a single payment.
          1.37 “Termination of Employment”, “Terminate Employment” or
“Terminating Employment” shall mean the severing of employment with any Employer
participating in the Plan, voluntarily or involuntarily, for any reason other
than Retirement, Disability, death or an authorized leave of absence, provided
that in order for Termination of Employment to be a Distribution Event such
severing of employment must also constitute a Separation from Service.
          1.38 “Trust” shall mean the Trust Agreement under the Allied World
Assurance Company (U.S.) Inc. Supplemental Executive Retirement Plan with
Reliance Trust Company effective as of December 31, 2006, as amended from time
to time, and any successor trust thereto.
          1.39 “Unforeseeable Emergency” shall mean a severe financial hardship
to a Participant resulting from an illness or accident of the Participant, the
Participant’s spouse or a dependent (within the meaning of Code Section 152(a))
of the Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, or such other circumstances or
events, if any, that are included within the meaning of “unforeseeable
emergency” under Section 409A.
Article 2
Selection and Enrollment
          2.1 Selection of Participants by Committee. Participants shall be
limited to a select group of senior management Employees, as determined by the
Committee.
          2.2 Initial Enrollment Requirements. As a condition to participation,
each Participant shall complete, execute and return to the Committee, an
Election Form, with respect to services performed subsequent to such election,
within 30 days after being selected to

- 6 -



--------------------------------------------------------------------------------



 



participate in the Plan. Any Participant may, on or before December 31, 2008,
change his elections with respect to amounts deferred under the Plan on or
before December 31, 2008, without being subject to the Subsequent Election
Limitations; provided that such election may not apply to payments that would
otherwise be payable in the year in which the new election is made or cause
payments to be made in the year in which the new election is made that would
otherwise be payable in a later year. The Committee shall establish from time to
time such other enrollment requirements as it determines are necessary,
convenient or appropriate to carry out any of the purposes or the intent of the
Plan or to better assure the Plan’s compliance with Section 409A. Participation
shall commence as soon as practicable following timely receipt of all required
enrollment materials.
          2.3 Termination of Participation and/or Deferrals. Any Employee who
becomes a Participant shall remain a Participant until the earliest to occur of
his Termination of Employment, Disability, Retirement or death. However, if the
Committee determines in good faith that a Participant no longer qualifies as a
member of a select group of management or highly compensated employees, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, the Participant’s participation in the Plan
will cease on December 31st of the Plan Year in which such determination is
made.
Article 3
Deferral of Compensation
          3.1 Amount of Deferral. Subject to Section 3.2, each Plan Year a
Participant may elect to defer his Earnings in one percent (1%) increments up to
a maximum percentage of twenty-five percent (25%) of such Earnings or as shall
otherwise be determined for each Participant by the Committee in its sole
discretion. Except as otherwise provided herein, any such election shall be
irrevocable.
          3.2 Election to Defer. Except as provided below, each Plan Year a
Participant may make an irrevocable deferral election, by timely delivering an
Election Form to the Committee, in accordance with its rules and procedures,
before the end of the Plan Year preceding the Plan Year for which the election
is made. If no such Election Form is timely delivered for a Plan Year, the
Annual Deferral Amount shall be zero for that Plan Year. Such Election Form
shall indicate the form and time at which amounts deferred during such Plan Year
are to be distributed. Subject to the Subsequent Election Limitations, such
distribution election shall govern the deferred amounts.
          3.3 Withholding of Annual Deferral Amounts. For each Plan Year, the
Annual Deferral Amount shall be withheld from each regularly scheduled Employer
payroll in equal amounts, as adjusted from time to time for changes in Earnings.
Any Earnings not paid in scheduled payroll shall be withheld at the time the
Earnings are or otherwise would be paid to the Participant.
          3.4 Investment of Trust Assets. The trustee of the Trust shall be
authorized, upon written instructions received from the Committee or an
investment manager appointed by the Committee, to invest and reinvest the assets
of the Trust in accordance with the applicable

- 7 -



--------------------------------------------------------------------------------



 



Trust Agreement, including the disposition of stock and reinvestment of the
proceeds in one or more investment vehicles designated by the Committee.
          3.5 Vesting of Deferral and Employer Contributions Accounts. A
Participant shall at all times be 100% vested in his Deferral Account. A
Participant’s vested interest in his Employer Contribution Account shall be
determined under Section 4.3.
          3.6 Crediting/Debiting of Account Balances. Amounts shall be credited
or debited to a Participant’s Account in accordance with the following rules:
               3.6.1 Election of Measurement Funds. A Participant, in connection
with his initial deferral election pursuant to Section 2.2, shall elect, on an
Election Form, one or more Measurement Funds (defined in Section 3.6.3) to be
used to determine the additional amounts to be credited to his Account. Once
each calendar month, a Participant may change the Measurement Fund(s) to be used
to determine the additional amounts to be credited to his Account, or the
portion of his Account allocated to each previously or newly elected Measurement
Fund.
               3.6.2 Proportionate Allocation. In making an election described
in Section 3.6.1, the Participant shall specify on the Election Form, in
increments of one percentage point (1%), the percentage of his Account to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his Account).
               3.6.3 Measurement Funds. The Participant may elect one or more of
the measurement funds selected by the Committee (the “Measurement Funds”) for
the purpose of crediting additional amounts to his Account. The Committee may,
in its sole discretion, discontinue, substitute or add a Measurement Fund at any
time.
               3.6.4 Crediting or Debiting Method. The performance of each
Measurement Fund shall be determined by the Committee, in its reasonable
discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Deferral Account balance shall be credited or debited on a daily
basis based on the performance of each applicable Measurement Fund as though (i)
a Participant’s Deferral Account was invested in the Measurement Fund(s)
selected by the Participant and (ii) the portion of the Annual Deferral Amount
that was actually deferred during any calendar month was invested in such
Measurement Fund(s) in the percentages applicable to such calendar month, no
later than the close of business on the last business day of such calendar
month, at the closing price on such date. A Participant’s Employer Contribution
Account balance shall be credited or debited on a daily basis based on the
performance of each applicable Measurement Fund as though (i) a Participant’s
Employer Contribution Account was invested in the Measurement Fund(s) selected
by the Participant and (ii) the portion of the Employer Contribution that was
actually deferred during any calendar month was invested in such Measurement
Fund(s) in the percentages applicable to such calendar month, no later than the
close of business on the last business day of such calendar month, at the
closing price on such date.

- 8 -



--------------------------------------------------------------------------------



 



               3.6.5 No Actual Investment. Notwithstanding any other provision
of the Plan to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation to his Account thereto, the calculation of additional
amounts and the crediting or debiting of such amounts to a Participant’s Account
shall not be considered or construed in any manner as an actual investment of
his Account in any such Measurement Fund. If the Committee or the trustee of the
Trust, in its own discretion, decides to invest funds in any or all of the
Measurement Funds, no Participant shall have any rights in or to such
investments. Without limiting the foregoing, a Participant’s Account shall at
all times be a bookkeeping entry only and shall not represent any investment
made on his behalf by the Company or the trustee, and the Participant shall at
all times remain an unsecured creditor of the Company.
          3.7 FICA and Other Taxes. In accordance with Section 409A, for each
Plan Year in which an Annual Deferral Amount is being withheld with respect to a
Participant, the Participant’s Employer shall withhold from that portion of the
Participant’s compensation that is not being deferred, in a manner determined by
the Employer, the Participant’s share of FICA, if applicable, and any other
applicable employment taxes on such Annual Deferral Amount. If necessary, the
Committee may reduce the Annual Deferral Amount in order to comply with this
Section 3.7, provided such amount does not exceed the aggregate of the FICA
amount and the applicable income tax withholding related to such FICA amount.
          3.8 Withholding on Distributions. The Employer, or the trustee of the
Trust, shall withhold from any payments made to a Participant under the Plan all
federal, state and local income, employment and other taxes that the Employer or
the trustee of the Trust, as applicable, deems necessary or appropriate to be
withheld, in connection with such payments, in amounts and in a manner to be
determined in the sole discretion of the Employer or the trustee of the Trust,
as the case may be.
Article 4
Employer Contributions
          4.1 Employer Contributions. Prior to April 1, 2008, each Participant’s
Employer Contribution Account shall be credited with Employer Contributions
equal to no less than ten percent (10%) of the Participant’s Earnings for the
applicable period, as determined by the Committee. Effective April 1, 2008, each
Participant’s Employer Contribution Account shall be credited with Employer
Contributions equal to ten percent (10%) of the Participant’s Earnings for the
applicable period, but only with respect to the Participant’s aggregate Earnings
during a calendar year in excess of the applicable annual compensation limit
under Section 401(a)(17) of the Code ($230,000 in 2008). Employer Contributions
shall be credited to a Participant’s Account on a monthly basis, but in no event
later than fifteen (15) days after the close of each month. Amounts shall be
credited or debited to the Participant’s Employer Contribution Account in
accordance with Section 3.6.
          4.2 Distribution. A Participant’s Employer Contribution Account shall
be distributed at the same time and in the same form as the Participant’s
Deferral Account. If a Participant did not properly complete and deliver an
Election Form for a Plan year, the vested

- 9 -



--------------------------------------------------------------------------------



 



Employer Contributions with respect to such Plan Year shall be distributed from
the Employer Contribution Account in a lump sum on the earliest Distribution
Event. However, to the extent the Employer Contribution is distributed pursuant
to a Short-Term Payout election under Section 5.1 prior to the date such
Employer Contributions become vested, then such Employer Contribution Account
shall be distributed within 90 days after the Participant becomes vested in such
Employer Contributions.
          4.3 Vesting of Employer Contributions. Upon (i) Retiring after
attaining age sixty five (65), (ii) terminating employment on account of death
or Disability, (iii) termination of the Plan or (iv) a Change in Control, a
Participant shall become fully vested in his Employer Contributions Account. A
Participant who terminates employment prior to becoming vested under the
preceding sentence shall have, as of the date of such termination, a
non-forfeitable right to the following percentage of Employer Contributions.

          Years of Continuous Employment   Vested Percentage
Less than 1
    0  
At least 1 but less than 2
    20  
At least 2 but less than 3
    40  
At least 3 but less than 4
    60  
At least 4 but less than 5
    80  
Upon completion of 5
    100  

          Upon Terminating Employment, a Participant shall forfeit all unvested
Employer Contributions credited to his Employer Contributions Account.
Notwithstanding anything herein to the contrary, any Employee who is a
Participant as of December 31, 2005 shall be credited with any continuous
service with American International Group, Inc., The Chubb Corporation, Swiss Re
or the Affiliates of any of them, provided, that such service ceased immediately
prior to the Participant’s commencement of employment with the Company or any of
its Affiliates. Notwithstanding anything herein to the contrary, the Committee
at any time and from time to time may order that all or any part of a
Participant’s Employer Contribution Account shall become vested and no longer
subject to forfeiture, and may order payment of the amounts so vested on the
dates specified in such orders, if the Committee finds such action appropriate
in the circumstances.
          4.4 Impact of Reemployment on Vesting. A Participant who is rehired by
an Employer after his Termination of Employment shall not be entitled to amounts
forfeited under Section 4.3 prior to his reemployment.
          4.5 FICA and Other Taxes on Employer Contributions. In accordance with
Section 409A, for each Plan Year in which a Participant becomes vested in
Employer Contributions credited to his Employer Contribution Account, the
Participant’s Employer shall withhold from that portion of the Participant’s
Earnings that is not being deferred, in a manner determined by the Employer, the
Participant’s share of FICA, if applicable, and any other applicable employment
taxes on the Employer Contributions vesting in such year. If necessary, the
Committee may reduce the Annual Deferral Amount in order to comply with this
Section 4.5,

- 10 -



--------------------------------------------------------------------------------



 



provided such amount does not exceed the aggregate of the FICA amount and the
income tax withholding related to such FICA amount.
Article 5
Short-Term Payout and Unforeseeable Financial Emergencies
          5.1 Short-Term Payout. In connection with each election to defer an
Annual Deferral Amount, a Participant may elect to receive such Annual Deferral
Amount as a “Short-Term Payout” by indicating the specified date to which such
amount is to be paid on the Election Form. The Short-Term Payout shall be a lump
sum payment in an amount equal to the Annual Deferral Amount plus amounts
credited or debited pursuant to Section 3.6 on that amount. The Participant’s
Account shall be valued as of December 31st of the Plan Year preceding the Plan
Year in which such distribution shall be made. Short-Term Payouts shall be
distributed within 90 days after the first day of any Plan Year designated by
the Participant that is at least five Plan Years after the Plan Year with
respect to which the Annual Deferral Amount is actually deferred.
               5.1.1 Election Changes. Subject to the Subsequent Election
Limitations, any Participant who elects a Short-Term Payout may make another
election to further defer the distribution of such Short-Term Payout by
submitting to the Committee either a new Election Form (during the open
enrollment period) or a distribution re-election form (at any time during the
Plan Year).
               5.1.2 Distribution Event Takes Precedence. Should a Distribution
Event occur prior to a scheduled Short-Term Payout, then the provisions of
Article 6 shall govern the distribution of Benefits.
          5.2 Unforeseeable Financial Emergencies. Upon approval by the
Committee, a Participant may withdraw all or any portion of his vested Account
balance for an Unforeseeable Emergency. The amounts distributed with respect to
an Unforeseeable Emergency may not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship) or by cessation of deferrals under this Plan.
Notwithstanding Section 3.2, if the Committee approves a distribution, the
Participant’s deferrals under the Plan shall cease. A Participant electing a
withdrawal under this Section 5.2 may designate the Account or Accounts from
which any amounts so distributed shall be taken. If no election is made, amounts
distributed shall be taken first from the Participant’s Deferral Account and
then from the Participant’s Employer Contribution Account (to the extent
vested).
Article 6
Benefit Distributions
          6.1 Distribution Event. Except as otherwise provided in Article 10,
the Participant’s Benefit shall be distributed upon the occurrence of a
Distribution Event in accordance with the provisions of this Article 6, subject
to the Key Employee Limitation.

- 11 -



--------------------------------------------------------------------------------



 



               6.1.1 Retirement Benefit. For each Plan Year in which the
Participant makes an election to defer under Section 3.2, the Participant may
elect on an Election Form to receive at Retirement amounts deferred and
contributions credited to his Account for such Plan Year in either (i) a lump
sum, or (ii) pursuant to the Annual Installment Method over a period of up to
ten years. If a Participant does not make an affirmative election in any Plan
Year, the Participant will be deemed to have elected a lump sum distribution
with respect to amounts deferred that Plan Year. Subject to the Subsequent
Election Limitations, a Participant may change any prior election annually to an
allowable method of distribution by submitting to the Committee either a new
Election Form (during open enrollment) or a distribution re-election form (at
any point during the Plan Year).
               6.1.2 Termination Benefit. If a Participant Terminates
Employment, his vested Account shall be paid in a lump sum.
               6.1.3 Disability Benefit. If a Participant becomes Disabled,
either before or after Retirement or Terminating Employment, his vested Account
(or remaining portion thereof) shall be paid in a lump sum.
               6.1.4 Death Benefit. Upon a Participant’s death, his vested
Account shall be paid in a lump sum to his Beneficiary. However, if a
Participant dies before his Benefit is paid in full, any undistributed Benefit
payments shall continue and shall be paid to the Participant’s Beneficiary on
the same schedule as the Benefit would have been paid to the Participant had the
Participant survived.
          6.2 Valuation and Commencement of Benefits Payable in Cash. To the
extent applicable, a Participant’s Account will be valued and Benefits payable
in cash shall commence as follows:
               6.2.1 Valuation and Commencement of Lump Sum. The Participant’s
Account will be valued as of the first day of the month following a Distribution
Event. Subject to the Key Employee Limitation, Benefit payments will begin
within 90 days following the Distribution Event, or if earlier, March 15th of
the Plan Year immediately following the Plan Year in which such Distribution
Event occurs; provided, however, that in no event may the Participant or his
Beneficiary at such time, directly or indirectly, designate the taxable year of
the payments.
               6.2.2 Valuation and Commencement of Installments. The
Participant’s Account will be valued as of the first day of the month following
a Distribution Event. Subject to the Key Employee Limitation, Benefit payments
will begin on the first day of the third month following the Distribution Event.
          6.3 Automatic Cash-out of Small Accounts. Notwithstanding anything in
the Plan or any Election Form to the contrary, if the value of a Participant’s
vested Account is less than $100,000 at any point in time after the date of a
Distribution Event, then such Account shall be paid in a lump sum within 90 days
of the Distribution Event or the date the balance in such Account drops below
$100,000. For purposes hereof, the Participant’s Account will be valued as of
the first day of each month following such Distribution Event.

- 12 -



--------------------------------------------------------------------------------



 



Article 7
Forfeiture
          7.1 Forfeiture. Notwithstanding any other provisions of the Plan to
the contrary, a Participant shall forfeit all vested and unvested Employer
Contributions if he:
          (a) (i) willfully fails (except where due to physical or mental
incapacity), willfully neglects or willfully refuses to substantially perform
his duties; (ii) commits any willful or intentional act with regard to the
Employer that has the effect of injuring the reputation or business of the
Employer in a material manner; (iii) is convicted of, or pleads guilty or nolo
contendere to, the commission of a criminal act that would constitute a felony
in the United States; or (iv) commits an act of fraud, embezzlement or material
dishonesty against the Employer (other than a good faith expense account
dispute); or
          (b) at any time improperly discloses to others any trade secrets or
other confidential information, including customer lists, relating to the
Company or its Affiliates or to the business of the Company or its Affiliates.
Article 8
Beneficiary Designation
          8.1 Beneficiary. Each Participant shall have the right, at any time,
to designate a Beneficiary to receive any Benefits payable under the Plan upon
his death.
          8.2 Beneficiary Designation. A Participant may designate a Beneficiary
by completing a Beneficiary Designation Form, and returning it to the Committee.
A Participant shall have the right to change a Beneficiary by completing,
signing and otherwise complying with the terms of the Beneficiary Designation
Form and the Committee’s rules and procedures, as in effect from time to time.
Upon the acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled. The Committee shall
be entitled to rely on the last properly executed Beneficiary Designation Form
filed by the Participant and accepted by the Committee prior to his death. No
designation or change in designation of a Beneficiary shall be effective until
received and acknowledged in writing by the Committee.
          8.3 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 8.1 and 8.2 or if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s Benefits, the Participant’s surviving spouse or Domestic
Partner, if any, shall be deemed the designated Beneficiary. If the Participant
has no surviving spouse or Domestic Partner, the Benefits remaining to be paid
to a Beneficiary shall be payable to the executor or personal representative of
the Participant’s estate.
          8.4 Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to the Plan, the Committee may
cause the Participant’s Employer to withhold such payments until this matter is
resolved to the Committee’s satisfaction.

- 13 -



--------------------------------------------------------------------------------



 



          8.5 Discharge of Obligation. The payment of Benefits under the Plan to
a Beneficiary shall fully and completely discharge all Employers and the
Committee from all further obligations under the Plan with respect to the
Participant.
Article 9
Leave of Absence
          9.1 Paid Leave of Absence. A Participant, who is authorized by his
Employer to take a paid leave of absence, shall continue to be considered
employed by the Employer, and the Annual Deferral Amount shall continue to be
withheld during such paid leave of absence in accordance with Section 3.3.
          9.2 Unpaid Leave of Absence. Any Participant who is authorized by his
Employer to take an unpaid leave of absence shall continue to be considered
employed by the Employer and upon the Participant’s return to a paid employment
status, deferrals shall resume for the remaining portion of the Plan Year in
which the expiration or return occurs, based on the deferral election, if any,
made for that Plan Year. If no election was made for that Plan Year, no deferral
shall be withheld.
          9.3 Leave of Absence Exceeding Six Months. Notwithstanding
Sections 9.1 or 9.2 hereof, if the period of a leave of absence (whether paid or
unpaid) exceeds six months and the Participant’s right to reemployment is not
provided either by law or contract, the Participant’s employment relationship is
deemed to terminate on the first date immediately following such six-month
period and the payment of Benefits shall commence in accordance with Article 6.
Article 10
Termination, Amendment and Modification
          10.1 Termination. The Company intends to continue the Plan
indefinitely. However, the Company by action of its Board or a duly authorized
committee thereof, in accordance with its by-laws, reserves the right to
terminate the Plan at any time; provided that no such termination shall deprive
any Participant or Beneficiary of a right accrued under the Plan prior to the
date of termination. A Participant’s entire Account shall then be distributed to
the Participant (or Beneficiary) in a lump sum upon the Company’s termination
and liquidation of the Plan, provided that (i) the termination and liquidation
do not occur proximate to a downturn in the financial health of the Company;
(ii) the Company terminates and liquidates all agreements, methods, programs and
other arrangements sponsored by the Company that would be aggregated with the
Plan and any other terminated and liquidated agreements, methods, programs and
other arrangements under Section 409A of the Code if the Participant had
deferrals of compensation under all the agreements, methods, programs and other
arrangements that are terminated and liquidated; (iii) no payments in
liquidation of the Plan are made within 12 months of the date the Company takes
all necessary actions to irrevocably terminate and liquidate the Plan other than
payments that would be payable under the terms of the Plan if the action to
terminate and liquidate the Plan had not occurred; (iv) all payments are made
within 24 months of the date the Company takes all necessary actions to
irrevocably terminate and liquidate the

- 14 -



--------------------------------------------------------------------------------



 



Plan; and (v) the Company does not adopt a new plan that would be aggregated
with the Plan or any other terminated and liquidated plan under Section 409A of
the Code if the Participant participated in both plans, at any time within three
years following the date the Company takes all necessary actions to irrevocably
terminate and liquidate the Plan.
          10.2 Amendment. The Company may, at any time, amend or modify the Plan
in whole or in part by action of its Board, a committee thereof, or the
Committee. However, no such amendment or modification may operate to
(i) decrease the value of a Participant’s Account balance computed as of the
date the amendment or modification is approved, or (ii) effect the timing or
form of the distribution of an Account balance that is scheduled to commence on
or before such date in a manner that would violate Section 409A.
          10.3 Effect of Benefit Payment. The full payment of the Benefit under
Article 6, shall completely discharge all obligations to a Participant and his
designated Beneficiaries under the Plan.
Article 11
Administration
          11.1 Committee Duties. The Plan shall be administered by a Committee,
which shall consist of the Board or such committee, as the Board shall appoint.
Members of the Committee may be Participants. The Committee shall have the
discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administration of this Plan and
(ii) decide or resolve any and all questions involving the interpretation of the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to him. When making a determination or
calculation, the Committee shall be entitled to rely on information furnished by
a Participant or the Company.
          11.2 Agents. In the administration of the Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit (including acting through a duly appointed representative) and
may from time to time consult with counsel who may be counsel to any Employer.
          11.3 Binding Effect of Decisions. The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final and conclusive and binding upon
all persons having any interest in the Plan.
          11.4 Indemnity of Committee. All Employers shall indemnify and hold
harmless the members of the Committee, and any Employee to whom the duties of
the Committee may be delegated, against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Plan, except in the case of willful misconduct by the Committee or any
of its members or any such Employee.
          11.5 Employer Information. To enable the Committee to perform its
functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, Disability,

- 15 -



--------------------------------------------------------------------------------



 



death or Termination of Employment of its Participants, and such other pertinent
information as the Committee may reasonably require.
Article 12
Claims Procedures
          12.1 Presentation of Claim. Any Participant or Beneficiary of a
deceased Participant (such Participant or Beneficiary being referred to as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.
          12.2 Notification of Decision. The Committee shall consider a
Claimant’s claim and make a final decision within 60 days of receipt of such
claim based on all comments, documents, records, and other information
submitted. This period may be extended by an additional 60 days for matters
beyond the control of the Plan. The Committee shall notify the Claimant via
electronic means or in writing that (i) the Claimant’s requested determination
has been made, and that the claim has been allowed in full, or (ii) the
Committee has reached a conclusion contrary, in whole or in part, to the
Claimant’s requested determination. If any part of the claim is denied, such
notice must set forth in a manner calculated to be understood by the Claimant
(i) the specific reason(s) for the denial of the claim, or any part thereof,
(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based, (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim, and an explanation of why such
material or information is necessary, and (iv) an explanation of the claim
review procedures set forth in Sections 12.3 and 12.4.
          12.3 Review of Denied Claim. Within 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with a committee
designated by the Board to determine such appeals (the “Appeals Committee”) a
written request for a review of the denial of the claim. On receipt of such an
appeal, a Claimant (or the Claimant’s duly authorized representative) will be
given the opportunity to review and receive copies of any documents pertinent to
the claim. Not later than 30 days after the review procedure commences, a
Claimant (or the Claimant’s duly authorized representative) may request a
hearing with the Appeals Committee, which the Appeals Committee, in its sole
discretion, may grant.
          12.4 Decision on Review. The Appeals Committee will render a final
decision within 60 days of receipt of the appeal, unless special circumstances
require an extension of time to 120 days. The Appeals Committee will base its
decision on all relevant information submitted by a Claimant (or the Claimant’s
duly authorized representative) without regard to whether such information was
previously submitted or considered. Such decision must be written in a manner
calculated to be understood by the Claimant, and it must contain (i) specific
reasons for the

- 16 -



--------------------------------------------------------------------------------



 



decision, (ii) specific reference(s) to the pertinent Plan provisions upon which
the decision was based, and (iii) such other matters as the Appeals Committee
deems relevant.
          12.5 Legal Action. A Claimant’s compliance with the foregoing
provisions of this Article 12 is a mandatory prerequisite to a Claimant’s right
to commence any legal action with respect to any claim for Benefits under this
Plan.
Article 13
Trust
          13.1 Establishment of the Trust. The Company shall establish the
Trust, and each Employer shall at least annually transfer over to the Trust such
assets as the Employer determines, in its sole discretion, are necessary to
provide, on a present value basis, for its respective future liabilities created
with respect to the Annual Deferral Amounts for such Employer’s Participants for
all periods prior to the transfer, as well as any debits and credits to the
Participants’ Account balances for all periods prior to the transfer, taking
into consideration the value of the assets in the trust at the time of the
transfer.
          13.2 Interrelationship of the Plan and the Trust. The provisions of
the Plan shall govern the rights of a Participant to receive distributions
pursuant to the Plan. The provisions of the Trust shall govern the rights of the
Employers and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.
          13.3 Distributions from the Trust. Each Employer’s obligations under
the Plan may be satisfied with Trust assets distributed pursuant to the terms of
the Trust, and any such distribution shall reduce the Employer’s obligations
under the Plan.
Article 14
Miscellaneous
          14.1 Status of Plan. The Plan is intended (i) to be a plan that is not
qualified within the meaning of Code Section 401(a) and is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1), and
(ii) to comply with Section 409A. The Plan shall be administered and interpreted
to the extent possible in a manner consistent with such intent.
          14.2 Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, interests
or claims in any property or assets of an Employer. For purposes of the payment
of Benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money or distribute Shares, as the case may be, in the
future.
          14.3 Employer’s Liability. The Employers shall be jointly and
severally liable for all Benefits under the Plan, provided that the Employers’
liability for the payment of Benefits

- 17 -



--------------------------------------------------------------------------------



 



shall be defined only by the Plan and related forms. No Employer shall have any
obligation to a Participant under the Plan except as expressly provided in the
Plan and related forms.
          14.4 Nonassignability. Neither a Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are expressly declared to be,
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be (i) subject to seizure, attachment, garnishment or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, (ii) transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency, or (iii) transferable to a spouse or Domestic Partner
as a result of a property settlement or otherwise.
          14.5 Not a Contract of Employment. The terms and conditions of the
Plan shall not be deemed to constitute a contract of employment between any
Employer and a Participant. Nothing in this Plan shall be deemed to give a
Participant the right to be retained in the service of any Employer as an
Employee, or to interfere with the right of any Employer to discipline or
discharge the Participant at any time.
          14.6 Furnishing Information. A Participant or his Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of Benefits
hereunder, including, but not limited to, taking such physical examinations as
the Committee may deem necessary.
          14.7 Terms. Whenever any words are used herein in the masculine, they
shall be constructed as though they were in the feminine in all cases where they
would apply, and whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases when they would so apply.
          14.8 Captions. The captions of the articles, sections and paragraphs
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.
          14.9 Governing Law. Subject to ERISA and the Code, the provisions of
the Plan shall be construed and interpreted according to the laws of the State
of Delaware without regard to its conflicts of law principles.
          14.10 Notice. Any notice or filing required or permitted to be given
to the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:
Allied World Assurance Company (U.S.) Inc.
Supplemental Executive Retirement Plan Committee

- 18 -



--------------------------------------------------------------------------------



 



225 Franklin Street, 27th Floor
Boston, Massachusetts 02110
          Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Any notice or filing required or permitted to
be given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.
          14.11 Successors. The provisions of this Plan shall bind and inure to
the benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s Beneficiaries.
          14.12 Validity. If any provision of this Plan shall be illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, and the Plan shall be construed and enforced as if such
illegal or invalid provision had never been inserted herein.
          14.13 Incompetent. If the Committee determines in its discretion that
a Benefit under this Plan is to be paid to a minor, a person declared
incompetent or a person incapable of handling the disposition of that person’s
property, the Committee may direct payment of such Benefit to the guardian,
legal representative or person having the case and custody of such minor,
incompetent or incapable person. The Committee may require proof of minority,
incompetence, incapacity, or guardianship, as it may deem appropriate prior to
distribution of the Benefit. Any payment of a Benefit shall be a payment for the
account of the Participant and the Participant’s Beneficiary, as the case may
be, and shall be a complete discharge of any liability under the Plan for such
payment amount.
          14.14 Distribution in the Event of Taxation. If the Internal Revenue
Service or a court of competent jurisdiction determines that Plan Benefits are
includible in the gross income of a Participant under Section 409A prior to
actual receipt of the Benefits, the Company shall immediately cause to be
distributed to the Participant the Benefits found to be so includible.
          14.15 Insurance. The Employers, on their own behalf or on behalf of
the trustee of the Trust, and, in their sole discretion, may apply for and
procure insurance on the life of the Participant, in such amounts and in such
forms as the trustee may choose. The Employers or the trustee of the Trust, as
the case may be, shall be the sole owner and beneficiary of any such insurance.
The Participant shall have no interest whatsoever in any such policy or
policies, and at the request of the Employers shall submit to medical
examinations and supply such information and execute such documents as may be
required by the insurance company or companies to whom the Employers have
applied for insurance.
          14.16 Inability to Locate A Participant. It is the responsibility of a
Participant to apprise the Committee of any change in his or her address or the
address of any Beneficiary. In the event that the Committee is unable to locate
a Participant or Beneficiary within two years of a Distribution Event, the
Participant’s Account shall be forfeited and amounts returned to the Company and
neither the Participant or any Beneficiary shall have a claim to such Benefits.

- 19 -



--------------------------------------------------------------------------------



 



          14.17 Coordination with Other Benefits. Benefits provided for a
Participant or Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program, except as may
otherwise be provided.
          IN WITNESS WHEREOF, the Company has signed this amended and restated
Plan document as of the 1st day of April 2008.

            Allied World Assurance Company (U.S.) Inc.
      By:           Name:           Title:        

                  By:           Name:           Title:        

- 20 -